Title: From Thomas Jefferson to George Jefferson, 28 October 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Oct. 28. 1802.
          
          At the request of Mr. DeRieux, I inclose you a letter for him, which he will call for in a few days, being about to embark for France. I believe you know his entire inability to repay any aid he may recieve, which I mention lest he might apply to you on the ground of my acquaintance with him. the truth is he has some time since exhausted all the charities I could justifiably extend to him, and can do nothing more for him. Accept my affectionate salutations.
          
            Th: Jefferson
          
        